197 P.3d 627 (2008)
224 Or. App. 457
In the Matter of K.F., Alleged to be a Mentally III Person.
STATE of Oregon, Respondent,
v.
K.F., Appellant.
08339MC; A139357.
Court of Appeals of Oregon.
Submitted November 7, 2008.
Decided December 10, 2008.
Charles Kochlacs. Medford, filed the brief for appellant.
Hardy Myers, Attorney General, Mary H. Williams, Solicitor General, and Inge D. Wells, Senior Assistant Attorney General, filed the brief for respondent.
Before LANDAU, Presiding Judge, and SCHUMAN, Judge, and ORTEGA, Judge.
PER CURIAM.
In this mental commitment case, appellant contends that there is insufficient evidence that she was a danger to herself or others because of a mental disorder. The state concedes that the record lacks sufficient evidence to support the order of commitment. On de novo review, we agree and reverse.
Reversed.